DETAILED ACTION
	The current Office Action is in response to the papers submitted 06/09/2020.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
The application has been amended as follows: 
The amendment is to remove any issues with MPEP 2111.4(II) and a conditional limitation in a method claim.
(Claim 8)	A computer-implemented method for managing access to a first memory having a first performance and cost level and a second memory having a second performance and cost level lower than the first performance and cost level by a plurality of processing instances having different memory usage priorities, comprising:
creating, with one or more processors, memory instances in the first memory and the second memory having specified usage priority levels and specified virtual memory sizes;
defining, with the one or more processors, policies for each usage priority level of the created memory instances;

in response to the virtual memory size at the designated usage priority level requested by the processing instance not being satisfied by the policy of the created first memory instance, selecting, with the one or more processors, a source address of the created first memory instance and a target address of a second memory instance that can satisfy the requested virtual memory size at the designated usage priority level; and
the one or more processors, swapping out the first memory instance at the source address in favor of the second memory instance at the target address, wherein the target address of the second memory instance is selected from at least one of the first memory and the second memory according to the usage priority level and virtual memory size of the second memory instance.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art teaches a storage hierarchy of memory where each level of hierarchy has memory at a different performance level than another hierarchy level, virtual memory systems, and policies used to dictate where data is stored in the storage hierarchy.  
(Claim 1)	“…define policies for each usage priority level of the created memory instances; determine whether a virtual memory size at a designated usage priority level requested by a processing instance can be satisfied by a policy of a created first memory instance; and if the virtual memory size at the designated usage priority level requested by the processing instance cannot be satisfied by the policy of the created first memory instance, select a source address of the created first memory instance and a target address of a second memory instance that can satisfy the requested virtual memory size at the designated usage priority level and swap out the first memory instance at the source address in favor of the second memory instance at the target address, wherein the target address of the second memory instance is selected from at least one of the first memory and the second memory according to the usage priority level and virtual memory size of the second memory instance.”
Claims 8 and 15 are the method and computer-readable media claims of claim 1 and contains similar limitations indicated allowable in claim 1.
All remaining claims are allowed for being dependent on an allowed base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136